DETAILED ACTION
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 10, 15, 16, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Ma (U.S. PGPub 2019/0058135).
Regarding claim 10, Ma teaches an organic electroluminescent device having an anode and a cathode, a light emitting layer arranged between the anode and the cathode, and a perovskite layer arranged between the cathode and the light emitting layer (Fig. 1, [0054], ETL 110), wherein the perovskite layer contains a perovskite-type compound represented by general formula 4’ as detailed ([0050], ABX3, A = Cs). 
Ma teaches wherein the perovskite layer is formed at a thickness of a few nanometers to a few hundred nanometers ([0050]).  In the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art a prima facie case of obviousness exists. See MPEP 2144.05. Therefore it would have been obvious to a person having ordinary skill in the art to modify the teachings of Ma such that the perovskite layer has a thickness of 80 nm or more. 
Regarding claim 15, Ma does not explicitly teach wherein the carrier mobility of the perovskite layer wherein A3 = Cs has a charge mobility in this range. Ma teaches wherein “[o]ne of the advantages of the metal halide perovskite thin film materials is that perovskite has a high charge mobility” and lists selected examples with mobility values of 50, 100, and 200-300 cm2V-1s-1 ([0055]-[0056]). In the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art a prima facie case of obviousness exists. Further, A prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. See MPEP 2144.05. A person having ordinary skill in the art, in light of Ma, would have understood the disclosed metal halide perovskite layer to have carrier mobility in a range similar to the examples provided, which fall in the middle of the claimed range of 10-2 to 103 cm2V-1s-1. Therefore it would have been obvious to a person having ordinary skill in the art to modify the teachings of Ma such that the carrier mobility of the perovskite layer is 10-2 to 103 cm2V-1s-1.
Regarding claim 16, Ma teaches wherein the perovskite does not have a maximum absorption wavelength in an emission wavelength range of the light-emitting layer ([0063]).
Regarding claim 18, Ma teaches an additional perovskite layer arranged between the anode and the light-emitting layer (Fig. 1, HTL, [0054]).
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Ma (U.S. PGPub 2019/0058135) in view of Kojima (JP 2014-082377 A).
	Regarding claim 14, Ma does not explicitly teach wherein the perovskite layer has a thickness of 1000 nm or more. 
	Kojima teaches wherein the thickness of a perovskite layer used as a carrier transport layer in a organic light emitting device has a thickness of 1-1000 nm ([0051]-[0052]). In the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art a prima facie case of obviousness exists. See MPEP 2144.05.
	Therefore it would have been obvious to a person having ordinary skill in the art to combine the teachings of Kojima with Ma such that the perovskite layer has a thickness of 1000 nm for the purpose of choosing a thickness for the perovskite charge transport layer that is sufficient to prevent pinholes and not thick enough to increase drive voltage ([0051]-[0052]).
Claims 17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Ma (U.S. PGPub 2019/0058135) in view of Chen (U.S. PGPub 2018/0233688).
Regarding claim 17, Ma does not explicitly teach wherein an electron injection layer is disposed between the cathode and the perovskite layer. 
Chen teaches an electron injection layer disposed between a cathode and perovskite electron transport layer (Fig. 1, [0024], [0017], 107, 106, 105). 
Therefore it would have been obvious to a person having ordinary skill in the art to combine the teachings of Chen with Ma such that an electron injection layer is disposed between the cathode and the perovskite layer for the purpose of providing an electron injection layer in the device (Chen, [0024]). 
Regarding claim 19, Ma does not explicitly teach wherein a hole injection layer is disposed between the anode and the additional perovskite layer. 
Chen teaches a hole injection layer disposed between a anode and perovskite hole transport layer (Fig. 1, [0024], [0017], 101, 102, 103). 
Therefore it would have been obvious to a person having ordinary skill in the art to combine the teachings of Chen with Ma such that a hole injection layer is disposed between the anode and the additional perovskite layer for the purpose of providing a hole injection layer in the device (Chen, [0024]). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALIA SABUR whose telephone number is (571)270-7219. The examiner can normally be reached M-F 9:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Garber can be reached on 571-272-2194. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALIA SABUR/               Primary Examiner, Art Unit 2812